Citation Nr: 1824901	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2016, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was notified of his right to have a hearing before another VLJ who would then decide his case.  In February 2018 the Veteran notified the Board that he did not wish to have another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required before the Board may render a decision in the instant case.  

In April 2017 the Board remanded the Veteran's claim to obtain a new VA opinion as to the etiology of his current back disability.  Although an opinion was obtained, the Board finds it does not comply with the Board's remand instructions.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has asserted that he has experienced back pain since an in-service incident in March 2010 during which he fell to the ground while attempting to climb down from an aircraft he was repairing.  The Veteran's service treatment records document March 2010 emergency department treatment for a scalp contusion and blurred vision, but not back pain.  The Veteran told the emergency care provider that he had struck his head in the attic the previous day.  The Veteran separated from service in August 2010.  

The earliest medical evidence of record documenting treatment for back pain is dated April 1, 2012.  At that time, the Veteran presented to an emergency room reporting that he had fallen off of a ladder two years ago in service and he had started having severe back pain two days ago in the same area where he had had back pain since the fall.  He denied any recent injury or trauma.  In June 2012, the Veteran told a VA clinician that he injured his head and back in an in-service fall and that his back began to tighten up and generate pain shortly thereafter.  He explained that on March 21, 2012, he lost his balance and prevented a fall, and his back pain was worse when he woke up the following day.  During follow-up treatment in September 2012, a VA clinician reported that an MRI study of the Veteran's low back revealed disc herniation and lumbar spondylosis.

The Veteran was afforded a VA examination in connection with the instant claim in June 2014.  At that time, he reiterated that his back pain began after he fell from an aircraft during service.  He explained that he did not want to admit that the incident had occurred and that he self-treated his back symptoms until April 2012.  The examiner diagnosed the Veteran with intervertebral disc syndrome but opined that the condition was less likely than not incurred in or caused by an in-service injury.  In support of her opinion, she explained that, although the Veteran had described injuring his back when he fell from an aircraft in service, that incident was not of record.  She noted that the Veteran did not present with back pain until April 2012, "when he herniated a disc."  The examiner also pointed out that the Veteran had undergone a VA examination in November 2010 but had not complained of a back condition at that time.

During his June 2016 Board hearing, the Veteran testified that, although other symptoms were his primary concern at the time of his in-service fall, his back also began hurting at that time.  He further explained that, because he was interested in reenlisting, he did not report a back condition for the remainder of his period of service or during the November 2010 VA general medical examination that was conducted in connection with claims he had filed for other conditions.  The Veteran also testified that he had received assistance in filing those claims from another individual, who had merely reviewed the Veteran's service treatment records and listed all of the conditions for which he had received in-service treatment.

The Veteran is competent to report back pain that began in service and has continued since.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board finds the Veteran's testimony and statements regarding his in-service fall and subsequent back pain credible.  

As explained in its April 2017 remand, the Board found that as the 2014 VA examiner relied solely on the absence of medical evidence of a back condition prior to April 2012 when explaining her conclusion that the Veteran's current lumbar spine condition was not related to service, an additional opinion that considers and addresses the Veteran's competent and credible statements regarding the onset of his back symptoms should be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Board ordered that the Veteran's claims file be made available to an orthopedist or orthopedic surgeon and an opinion obtained as to whether it is at least as likely as not that the Veteran's current lumbar spine condition onset in service or is related to service, assuming, for purposes of providing the opinion, that the Veteran has had low back pain since March 2010.

In May 2017 a VA physiatrist stated that to assume is akin to speculate and he could not provide a medical opinion as to the etiology of the Veteran's current back condition as he would be relying on mere speculation.  He noted that the Veteran's service treatment records do not document back pain or injury.  

In July 2017, an Appeals Resource Center medical officer, whose specialty is not listed, provided an opinion that it is less likely than not that the Veteran's claimed low back condition related to his service, to include his claimed March 2010 fall from an aircraft, "because of a lack of any objective and/or active duty subjective statements related to complaints, diagnosis, treatment, injury and/or events related to the low back."

Thus, the July 2017 VA opinion, like the April 2012 VA opinion relies on the lack of service medical records reflecting complaints of back pain service.  However, the Board has found the Veteran's report of having back pain since March 2010 to be competent and credible.  It is the Board's responsibility as fact finder to assess the credibility of the evidence presented.  The Board acknowledges the lack of in-service medical records showing back complaints at that time, but finds the Veteran's explanation of why he did not report back pain prior to April 2012 to be credible.  The medical question the Board is seeking an answer to is whether, accepting the Veteran's current report of having back pain since March 2010, it is at least as likely as not that the Veteran's current back disability, diagnosed in 2012 as disc herniation and lumbar spondylosis, was caused by the Veteran's service, which included a fall two years prior.  In providing an opinion, the doctor must also address the Veteran's description of his job duties in service, including that his work required a lot of lifting, hauling, climbing, and pushing heavy tool boxes.  The Veteran also testified at his June 2016 Board hearing that he did extra sit-ups in service because a shoulder injury prevented him from doing push-ups.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an orthopedist or orthopedic surgeon for review.  An examination is not required, but if an examination is deemed necessary to answer the question posed, one should be scheduled.  In the event an examination is needed and an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon after the examination has been conducted by an appropriate clinician.

The entire claims file should be made available to and be reviewed by the orthopedist or orthopedic surgeon in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

Assuming, for the purposes of providing this opinion, that the Veteran has had low back pain since March 2010, is it at least as likely as not (a 50 percent probability or greater) that his current lumbar spine condition had its onset in service or was caused by any in-service disease, event, or injury, to include his March 2010 fall from an aircraft and his job duties, which included lifting, hauling, climbing, pushing heavy tool boxes, and doing sit-ups?  

Please explain why or why not, specifically discussing the Veteran's description, when seeking private emergency treatment in April 2012, of a two-year history of back pain that had started "acting up" two days prior; and his September 2012 report to a VA clinician that he had experienced back pain since service that worsened in March 2012, after he lost his balance and prevented a fall.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for any opinions expressed must be included in the report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




